Citation Nr: 1434150	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  10-24 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for scars on the arms and legs.

2. Entitlement to service connection for scars on the arms and legs.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches.

4. Entitlement to service connection for migraine headaches, to include as secondary to the service-connected scar on neck.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The Veteran had active service from April 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In June 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c).

The Veteran's entire claims file, to include the portions in the "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

The issue of entitlement to service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In October 1965, the Veteran filed claims for service connection for headaches and scars of lanced carbuncles on both arms, both legs, and his neck.

2. In a December 1965 rating decision, the Veteran's claims for entitlement to service connection for inactive cicatrix, post inflammatory and headaches were denied.  This decision was not appealed within one year.

3. The evidence received since the December 1965 rating decision as to the issues of service connection for headaches and scars of the arms and legs, otherwise described as inactive cicatrix, post inflammatory, is relevant and not cumulative of facts previously considered.

4. The Veteran's service treatment records demonstrate that the Veteran received treatment for a furuncle on the nape of his neck in on March 3, 1949.

5. In July 2009, a VA physician indicated that the Veteran had scars on his right and left forearms, right and left anterior thighs, and his neck.

6. The Veteran's scars on his right and left forearms and his right and left anterior thighs were incurred during service due to treatment for staphylococcus aureus.


CONCLUSIONS OF LAW

1. The December 1965 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104, 20.1103 (2013).

2. New and material evidence having been received; the claim for service connection for scars on the arms and legs is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. New and material evidence having been received; the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4. Resolving all reasonable doubt in favor of the Veteran, scars on his right and left forearms and his right and left anterior thighs were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claims for service connection for scars on his arms and legs for service connection for headaches have been reopened. To the extent that the Veteran's claims for entitlement to service connection are being adjudicated on appeal, the claims have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
New and Material Evidence for Service Connection for Scars on the Arms and Legs  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Although a sick call record was associated with the file in 2004, this record noted the presence of a furnicle of the nape of the neck.  It did not describe the arms or legs and accordingly 38 C.F.R. § 3.156(c) does not apply.  

The Veteran was initially denied service connection for scars of lanced carbuncles on both of his arms, both of his legs, and his neck in October 1965.  In November 1965, an examiner diagnosed the Veteran with healed scars or (cicatrix, post inflammatory, inactive).  The RO, however, denied the Veteran's claims for scars of lanced carbuncles in a December 1965 rating decision.  The RO explained that there was no record of treatment for the claimed conditions in service, and that only scars on the Veteran's neck and anterior legs were found upon examination.  Accordingly, service connection was denied as there was no evidence of a disability with regard to the Veteran's arms and no nexus was found between the scars identified by the examiner and the Veteran's service.  No appeal was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for scars on both arms and both legs be reopened.  Records received subsequent to the December 1965 rating decision include: hearing testimony provided by the Veteran and July 2009 records from the Tomah VAMC, which indicate that the Veteran has scars on his bilateral forearms and bilateral thighs.  

The evidence received since the December 1965 rating decision relates to the presence of scars on his arms and legs and indicates a causal relationship between these scars and his military service.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for scars of arms and legs is reopened.

New and Material Evidence for Service Connection for Headaches  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly, at 200.  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade, at 118.  

The Veteran was initially denied service connection for headaches in October 1965.  During a November 1965 neurological examination, the Veteran reported right-sided headaches that occurred in service that would begin in the back of his neck and radiate towards his temple.  He indicated that these headaches would last for approximately a day, and he would require him to lie down.  The Veteran reported that these headaches stopped for three to four years after service, but then came back in 1957 and would occur approximately once per month.  The examiner diagnosed the Veteran with a history of migrainoid headaches but noted that the neurological examination was negative.  In a December 1965 rating decision, the RO denied in the claim stating that there was no record of treatment for the claimed condition in service and that the neurological examination did not indicate a current headache condition.  No appeal was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for headaches be reopened.  Records received subsequent to the December 1965 rating decision include: hearing testimony provided by the Veteran, an April 2011 neurological opinion indicating that the Veteran has a current headache disorder and a September 2012 private opinion indicating the Veteran had neck pain that contributed to his headaches.  

The evidence received since the December 1965 rating decision relates to the presence of a current headache disorder and suggests a link to the service-connected scar on the neck.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for headaches is reopened.

Service Connection for Scars on the Arms and Legs  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

In considering the evidence of record, the Board finds that service connection is warranted for scars on the Veteran's bilateral thighs and bilateral forearms.

The Veteran contends that he has a current disability of the bilateral thighs and bilateral forearms, due to treatment required for staphylococcus aureus that he suffered from during his active service.  During his initial application in 1965, the Veteran indicated that he had scars on his arms, legs, and neck due to the lancing of carbuncles.  Carbuncles are defined as "a necrotizing infection of the skin and subcutaneous tissue composed of a cluster of boils (furuncles), usually due to staphylococcus aureus, with multiple formed or incipient drainage sinuses." Dorland's Illustrated Medical Dictionary 698 (32nd ed. 2012).  Sick call log records from March 1949 indicate that the Veteran had a furuncle on the nape of his neck and the Veteran currently has a scar in this area.

During his 1965 skin examination, the examiner indicated that the Veteran had scars on the back of his neck, and 1 centimeter depressed, well-healed scars on the anterior upper legs.  The Veteran also stated that he had scars on his arms that the examiner did not find.  The Veteran has maintained that the staph infection first appeared on his arm.  Then, it appeared on his other arm, each thigh, and finally his neck.  He states that his scars have resulted from the areas that the furuncles appeared and required treatment. 

During a physical examination at the VA in July 2009, the physician indicated that the Veteran has multiple scars including on: his posterior neck, right and left forearms, and right and left anterior thighs.  As, the Veteran has a current diagnosis of scars in these areas, the remaining question is whether these scars are related to the alleged in-service circumstances.

On review, the Board finds the Veteran's report of his in-service incident to be competent and credible, as his statements have remained consistent throughout the appeal.  Moreover, the history he provided is consistent with the type of condition found in the sick call log, which indicates that the Veteran had at least one furuncle during service, and there is no evidence of any intercurrent cause.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Particularly, the scars on the Veteran's right and left anterior thighs were indicated to be present at least as far back as November 1965.  

The Board also notes that the Veteran is competent to report a contemporaneous medical diagnosis.  Jandreau, at 1377.  The Veteran has stated that the physician on the ship identified the Veteran's staph infection (or staphylococcus aureus) and that the Veteran was suffering from carbuncles and furuncles as a result.  The Board also finds that the Veteran is competent to provide an opinion regarding the etiology of his scars in this case, as there is a simple and immediately observable cause and effect relationship between the development of the furuncles (or boils) and the resulting scars.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, at 77.  The Board finds that the Veteran's opinion regarding etiology outweighs that of the November 1965 examiner because examiner did not have access to the sick call log that indicated that the Veteran had furuncles during service and he failed to consider lay evidence and relied on the absence of evidence in the service medical records to provide his negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Accordingly, resolving all reasonable doubt in the favor of the Veteran, service connection for scars of arms and legs is warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for scars of the bilateral arms and legs is reopened.

Service connection for scars of the bilateral arms and legs is granted. 

New and material evidence having been received; the claim for entitlement to service connection for headaches is reopened.


REMAND

In November 2011, the VA sent the Veteran for an evaluation to determine whether the Veteran's migraine headaches are related to his active service.  While the examiner provided an opinion regarding whether the Veteran's migraine headaches were secondary to his service-connected scar on his neck, the examiner did not provide an opinion whether the Veteran's migraine headaches are at least as likely as not directly caused by his active service.  Accordingly, the Board finds that the November 2011 VA neurological examination is inadequate.  If VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the migraine headache claim must be remanded so that the Veteran can be provided with an adequate examination.

In January 2002, the Veteran indicated a possible direct connection through his statement that he "had a lot of headaches while [he] was aboard the U.S.S. Shea without any major reason, other than stress from work done aboard the ship and taking orders from officers who made [them] do all the work."    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current headache disorder.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed headache disability to include migraine headaches was incurred in military service: including due to stress.  The examiner should comment on the Veteran's lay report of headaches during service.

b. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed headache disability to include migraine headaches was caused or aggravated (permanently worsened) by his service-connected scar on his neck or the surgical procedure that caused that scar.   The examiner should specifically comment on the report of neck pain and the September 2012 opinion of L.O., D.O.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

2. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


